Citation Nr: 1243762	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  07-08 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial disability evaluation (rating) in excess of 30 percent for post-traumatic stress disorder (PTSD), for the period from December 21, 2003 to September 16, 2011.  

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from October 2000 to December 2003.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2005 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a September 2010 Travel Board hearing before a Veterans Law Judge, who is no longer with the Board, at the RO.  A transcript of the hearing is associated with the claims folder.  In May 2012, a letter was sent to the Veteran offering him the opportunity to testify at another Board hearing.  However, no response was received from the Veteran; therefore, the Board will proceed with appellate review.  

The Board remanded the issue of entitlement to an initial evaluation in excess of 30 percent for PTSD for further development in January 2011.  As discussed below, the development requested has been completed, and no further development is necessary prior to appellate review.  In addition, subsequent to the Board's January 2011 remand, the RO granted a 100 percent schedular evaluation, effective from September 16, 2011, which constitutes a full grant of the benefits on appeal from that date forward; therefore, the initial rating period on appeal is limited to the period prior to the grant of a 100 percent rating, and the issue has been characterized as it appears on the first page of this decision.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.
FINDING OF FACT

From December 21, 2003 to September 16, 2011, the Veteran's PTSD manifested occupational and social impairment with reduced reliability and productivity, due to such symptoms as: panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; anxiety; suspiciousness; chronic sleep impairment; impaired impulse control without episodes of violence; and obsessional rituals that did not interfere with routine activities.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for an initial 50 percent rating, but no higher, for PTSD have been met for the rating period on appeal from December 21, 2003 to September 16, 2011.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Because the current appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

The Board finds that all necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A.  VA has obtained service records, private treatment records, VA treatment records, and other records identified by the Veteran, and the claims file includes statements of the Veteran, as well as his testimony at the September 2010 Board hearing. 

The Veteran has been afforded an adequate examination on the issue of rating his PTSD.  VA provided the Veteran with examinations in May 2005 and April 2009.  As mentioned above, the Board remanded the claim for further development in January 2011; specifically, the Board stated that a new VA examination was necessary.  Subsequent to the Board's remand, the Veteran was afforded another VA examination in September 2011.  At each of these three VA examinations, the Veteran's history was taken, and complete interviews and mental health evaluations were conducted.  Conclusions reached and diagnoses given were consistent with the examination reports.  Therefore, the Veteran has been afforded adequate examinations on the issue decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, the September 2011 VA examination substantially complies with the Board's January 2011 remand directives, and no further development is necessary prior to appellate review.  

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

Evaluations for PTSD are assigned pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the general formula for rating mental disorders, a 30 percent evaluation is assigned where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.  

A 50 percent rating is assigned where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.    

A rating of 70 percent is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

In assessing the evidence of record, it is important to note that the GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score in the range of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id. 

A GAF score in the range of 61 to 70 reflects "Some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive. The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The U.S. Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

PTSD Disability Rating Analysis

In the present case, service connection for PTSD was granted in the May 2005 rating decision that is the subject of this appeal.  An initial 30 percent evaluation was assigned, effective from December 21, 2003, the day after the Veteran's separation from service.  The Veteran filed a timely notice of disagreement to the initial rating assigned, and, in January 2012, the RO assigned a 100 percent rating for PTSD, effective from September 16, 2011.  Therefore, the Board will only consider the rating period prior to September 16, 2011 to determine whether an initial rating in excess of 30 percent is warranted, as the 100 percent rating constitutes a full grant of the benefits on appeal for that period.    

The Veteran, including through his representative, contends that that his PTSD symptoms - which include uncontrollable rage and anger, daily panic attacks, irritability, social isolation, hypervigilance, nightmares, and obsessional rituals - warrant an initial rating higher than 30 percent.  He states that every aspect of his life, including relationships, school, and work, have been affected by his PTSD.   

After reviewing all the lay and medical evidence of record relevant to the rating period prior to September 16, 2011, the Board finds that the criteria for a higher evaluation of 50 percent, but no higher, have been more nearly approximated for the entire rating period on appeal prior from December 21, 2003 to September 16, 2011.  The evidence shows that the Veteran's PTSD was productive of complaints including panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; anxiety; suspiciousness; chronic sleep impairment; impaired impulse control without episodes of violence; obsessional rituals that did not interfere with routine activities; and occupational and social impairment with reduced reliability and productivity due to the above symptoms, which more nearly approximates the criteria for a 50 percent rating under Diagnostic Code 9411.  38 C.F.R. § 4.130.

The weight of the lay and medical evidence of record for the period on appeal prior to September 16, 2011 does not demonstrate flattened affect.  An April 2004 VA general medical examination report indicates the Veteran was alert, calm, and answered questions appropriately.  An April 2004 VA Behavioral Health Intake assessment indicates the Veteran's affect was appropriate, that he was alert, pleasant, and cooperative, and made good eye contact.  Affect was normal at the April 2009 VA examination.         

The evidence does not show circumstantial, circumlocutory, or stereotyped speech.  Speech was within normal limits at an April 2004 VA Behavioral Health Intake assessment, the May 2005 VA examination, and the April 2009 VA examination.  

The evidence demonstrates panic attacks more than once a week.  The Veteran denied panic attacks at the May 2005 VA examination.  However, at the April 2009 VA examination, the Veteran reported panic attacks as frequently as four times per day, stating that he panicked at night, when he woke up with heart palpitations.  In addition, he said that the panic was triggered by loud noises and people arguing.  He also stated that, when he was in a crowd of people or heard loud noises, he became nauseous and dizzy.        

The evidence demonstrates at least some difficulty understanding complex commands.  In fact, the May 2005 VA examiner noted that the Veteran would have difficulty understanding both simple and complex (two- to three-step) commands.  However, the April 2009 VA examiner noted that the Veteran was able to read and understand directions and commands.    

The evidence demonstrates some impairment of short- and long-term memory.  The May 2005 VA examiner noted that memory was moderately abnormal, in that the Veteran had difficulty with the retention of highly learned materials and remembering to complete tasks.  However, the April 2009 VA examiner noted that memory was within normal limits.    

The evidence does not demonstrate impaired judgment.  In April 2004, a VA clinician described the Veteran's insight and judgment as "good."  The May 2005 VA examiner noted that judgment was intact.  The April 2009 VA examiner noted that judgment was not impaired.     

The evidence does not show impaired abstract thinking.  In April 2004, a VA clinician noted that the Veteran's flow of thought was linear and content of thought was appropriate.  Thought processes were described as normal at the May 2005 VA examination.  The April 2009 VA examiner noted that abstract thinking was normal.        
  
The evidence shows disturbances of motivation and mood.  An April 2004 VA treatment note indicates the Veteran denied significant depressive symptoms or elevated mood states.  At a visit the same month, the Veteran described his mood as "laid back."  At the May 2005 VA examination, the Veteran's mood was described as anxious and depressed.  In addition, the Veteran has repeatedly reported feelings of irritability, which is corroborated by a letter from his wife.            

The evidence demonstrates difficulty establishing and maintaining effective work and social relationships and social impairment due to PTSD symptoms, as noted by the May 2005 VA examiner.  At a May 2005 VA examination, the Veteran reported that he was separated from his wife and going through a divorce (although later statements made at the April 2009 VA examination clarified that they were separated from 2004 to 2005, but got back together), and that he preferred to be by himself because he felt like people were trying to kill him.  However, he stated that his relationships with his siblings were good.  In addition, an April 2004 VA treatment note indicates that the Veteran had not made any friends since discharge from service, and that he was not looking for any friends.  In a November 2004 letter, the Veteran stated that he found it difficult to talk to people because he did not want them to know that he had a problem.  At the April 2009 VA examination, the Veteran reported feelings of detachment in his marriage, stating that on Easter, he went into his bedroom to eat his meal by himself.  He stated that he had been married since 2000, and described the relationship as being "okay."  He said that they were separated from 2004 to 2005 due to his temper.  He further described his relationship with his children as being "great."  The April 2009 VA examiner concluded that the Veteran had difficulty establishing and maintaining effective work and social relationships because of milder problems with temper and withdrawal.  However, the VA examiner further noted that the Veteran was able to maintain effective family role functioning.  At the September 2010 Board hearing, the Veteran testified that his children thought he was weird, that he did not really talk to his wife, and that he had no friends.               

The evidence also demonstrates symptoms in the assigned 30 percent rating category, such as chronic sleep impairment, anxiety, and suspiciousness.  For instance, a December 2003 private treatment note indicates that the Veteran reported insomnia and nightmares, which caused him to wake up screaming in the middle of the night.  An April 2004 VA treatment note indicates severe insomnia, with an average of three hours of disrupted sleep and nightmares three to four times per week.  In a November 2004 letter, the Veteran stated that he was always on edge and checked around him all the time.  At a May 2005 VA examination, the Veteran stated that loud noises reminded him of Iraq, that he frequently had flashbacks about his in-service experiences, that he was hypervigilant, and did not trust people.  In a September 2005 letter, the Veteran wrote that he could not stay in any one place longer than 30 minutes because he would get nervous.  At the April 2009 VA examination, he stated that, when outside of his home, he had to sit close to and face the entrance of the room, and if people were walking behind him, he had to wait for them to walk past him.

The evidence demonstrates occupational impairment with reduced reliability and productivity due to the above symptoms.  In the February 2007 VA Form 9, the Veteran wrote that he experienced flashbacks at work, and that his coworkers allowed him to take five minute breaks after these flashbacks to regain his composure.  At the April 2009 VA examination, the Veteran stated that his relationship with his supervisor was not great due to her personality.  However, he said his relationship with his coworkers was good, and that he had not lost any time from work.  In September 2010, the Veteran's employer wrote a letter stating that the Veteran's ability to carry out his work responsibilities had been affected by his PTSD symptoms over the past few months.  Specifically, the employer wrote that the Veteran had difficulty staying focused, and that his work ethic was becoming stagnant.  Moreover, the employer stated that the Veteran took frequent breaks throughout the day due to his increased paranoia and anxiety, had trouble remembering tasks to complete, and missed a number of work days.       

In sum, the entire record of evidence, including the lay evidence report of symptoms and impairments by the Veteran, is at least in relative equipoise as to whether a higher initial 50 percent evaluation is warranted by the evidence fro the entire period from December 21, 2003 to September 16, 2011.  The evidence demonstrates five out of the nine symptoms - panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory, disturbances of mood and motivation, and difficulty in establishing and maintaining effective work and social relationships - listed in the 50 percent rating category as contributing to occupational and social impairment.  

The other four symptoms in the 50 percent rating category - flattened affect, circumstantial, circumlocutory, or stereotyped speech, impaired judgment, and impaired abstract thinking - were absent, as discussed above.  While the remaining four symptoms listed in the 50 category are not shown by the evidence, the Board does not require that all the symptoms be shown to award a 50 percent rating.  Mauerhan at 442-3.  The overall evidence demonstrates occupational and social impairment with reduced reliability and productivity, in that the Veteran had no friends, strained relationships with family members, and had to take frequent breaks at work due to anxiety.  Resolving any reasonable doubt in favor of the Veteran, the Board finds that the criteria for a 50 percent initial evaluation for PTSD have been more nearly approximated for the initial rating period on appeal prior to September 16, 2011.  38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411.  

The Board further finds that the criteria for an initial 70 percent evaluation for PTSD have not been more nearly approximated for any part of the period on appeal prior to September 16, 2011.  The Board acknowledges that the evidence demonstrates some impaired impulse control and obsessional rituals, which are two criteria found in the 70 percent rating category.  In a November 2004 letter, the Veteran stated that he often felt like he did not have control of his behavior, and was suspended from school two months prior because he got into a fight with another student.  The Veteran reported irritability at an April 2004 VA visit, but denied violent behavior.  At a May 2005 VA examination, the Veteran stated that he sometimes feared for his life, because he "just reacts."  He further stated that, on one occasion, a student at school made a negative statement about Iraq, and that he almost became violent to the point that other people had to restrain him.  At the April 2009 VA examination, the Veteran stated that he became upset with his wife over small things, such as being late to the examination appointment that morning.  The Veteran's wife wrote a letter in September 2010 that corroborated the contentions regarding his short temper and irritability.  However, there is no indication that the Veteran had episodes of violence.  

The evidence also showed obsessional rituals.  At the September 2010 Board hearing, the Veteran testified that he felt the need to check his surroundings, so he would check the windows, door, and garage at night.  However, there is no indication that this ritual interfered with routine activities.  Thus, the two symptoms in the 70 percent rating category do not warrant a higher initial rating in excess of 50 percent, as they are not as severe as the symptoms listed in the higher, 70 percent, category.  Moreover, although two of the criteria for a 70 percent evaluation have been reported, the remaining symptoms listed in the 70 percent rating category are absent, and the evidence does not show that these two symptoms have resulted in occupational and social impairment with deficiencies in most areas, as required for a 70 percent rating.     

In concluding that an initial disability rating of 50 percent, but no higher, is warranted for the entire rating period on appeal, the Board has also relied, in part, upon the GAF scores assigned throughout the rating period on appeal.  The Veteran was assigned a GAF score of 60 at an April 2004 VA Behavioral Health Intake assessment, a GAF score of 65 at a May 2005 VA examination, and a GAF score of 58 at the April 2009 VA examination.   

The GAF scores of 58 and 60 do not warrant a higher rating than 50 percent because the symptoms reflected by the GAF scores of 58 and 60 reflect symptoms that are less severe or commensurate with the assigned 50 percent evaluation.  For instance, flat affect and circumstantial speech (both of which were absent in this Veteran's case) are both included in the 50 percent rating category.  Moreover, while the GAF scores in this range reflect occasional panic attacks, the currently assigned 50 percent rating requires panic attacks more than once a week.  Further, the GAF scores in this range reflect few friends and conflicts with peers or co-workers, which is a symptom encompassed by the 50 percent rating.  Thus, the scores in this range do not warrant a higher initial rating for any period.  

The GAF score of 65 does not warrant a higher rating as it reflects symptoms less severe than the currently assigned 50 percent evaluation.  For instance, the Veteran reported depressed mood, irritability, and insomnia, all of which are included in the 50 percent initial rating.  Moreover, the GAF score in this range reflects relatively good functioning and meaningful interpersonal relationships, both of which are less severe than the symptoms described in the assigned 50 percent rating category.        

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for PTSD.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. 
§ 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence for the entire rating period on appeal, the Veteran's PTSD manifested panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, anxiety, suspiciousness, chronic sleep impairment, impaired impulse control without episodes of violence, and obsessional rituals that did not interfere with routine activities.  These symptoms are part of the schedular rating criteria.  In addition, the levels of occupational and social impairment are explicitly part of the schedular rating criteria.  The GAF scores are also incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial 50 percent evaluation for PTSD, but no higher, for the rating period on appeal from December 21, 2003 to September 16, 2011, is granted. 


REMAND

The record contains some evidence suggesting the Veteran may be unemployable, or may have been unemployable for a period prior to September 16, 2011, at least in part due to PTSD.  At the April 2009 VA examination, the Veteran reported he was currently employed as a drug and alcohol counselor, and that he had not lost any time from work due to his PTSD symptoms.  At the September 2011 VA examination, he stated that he had been terminated from that position because he lost his temper and acted inappropriately.  At the September 2011 VA examination, the Veteran also reported that he was currently employed as a maintenance worker.  

While such evidence does not paint a clear picture of unemployability, such evidence raises a question of whether the Veteran was unemployable prior to September 16, 2011, and, if so, whether it was due to the service-connected PTSD.  Such evidence constitutes an informal claim for TDIU, and warrants a remand.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (suggesting, in an effective date appeal, that an appeal for higher rating somehow includes TDIU, or that a TDIU must arise from an increased rating claim, unless it is the veteran who raises the TDIU claim).  As there is some suggestion in the record that PTSD contributed to termination of the Veteran's previous job, the Board will remand the issue to the RO for further action.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (VA to determine all potential claims raised by the evidence, applying all relevant laws and regulations).  The Board notes that the period for consideration for TDIU would be limited to the period prior to the grant of the 100 percent rating for PTSD (from September 16, 2011).  See Green v West, 11 Vet. App. 472, 276 (1998) (holding that, if a 100 percent schedular rating is granted, a veteran is not also entitled to TDIU for the same period).  

Accordingly, the issue of TDIU is REMANDED for the following action:

1.  The AMC/RO should issue the Veteran notice in accordance with 38 C.F.R. § 3.159  with regard to the inferred claim for TDIU.  Said notice should include provision to the Veteran of the appropriate TDIU claim form and requirements to establish inability to obtain or maintain substantially gainful employment due to service-connected disabilities.

2.  After completion of the above and any additional development deemed necessary, the AMC/RO should adjudicate the issue of TDIU.  If any benefit sought remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


